Citation Nr: 1421445	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to one or more service-connected disabilities.

2.  Entitlement to service connection for hyperhidrosis (claimed as night sweats), to include as secondary to one or more service-connected disabilities.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active duty for training from September 9, 1985, to December 18, 1985, followed by additional service in the Army and Air National Guard, including qualifying active service in Southwest Asia Theater of Operations from August 6, 1990, to August 15, 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims was later transferred to the RO in Baltimore, Maryland, and, thereafter, to the RO in New York, New York.

In February 2014, the Veteran testified at the New York RO before the undersigned Veterans Law Judge.  A transcript (Tr.) of the hearing is of record.  During that proceeding, the Veteran confirmed that she had recently switched her representation from the Veterans of Foreign Wars to the service organization listed on the title page.  See Board Hearing Tr. at 2.  In addition, the Veteran indicated that a dispute over an alleged overpayment arising from her status as a fugitive felon had been resolved.  Id. at 13-14.  

Conversely, the Veteran advised the Board that there had been no resolution of her allegations of clear and unmistakable error (CUE) in prior rating decisions, which, in pertinent part, had denied her claims for service connection for chronic fatigue syndrome; scars on the right foot, right shoulder and back; and a right knee disorder.  See Board Hearing Tr. at 2.  In this regard, the Board acknowledges that the Veteran previously requested reconsideration of those claims on the basis of CUE.  See September 29, 2010, Statement.  However, while the Veteran's scar claim has since been adjudicated under an alternative theory of entitlement, set forth in 38 U.S.C.A. § 1151, there is no indication that her allegations of CUE involving that issue, or any other claim, have been addressed by the Agency of Original Jurisdiction (AOJ).  Similarly, the AOJ has yet to consider a new claim of service connection for fibromyalgia, which was raised at the February 2014 hearing but has yet to be developed for appellate review.  See Board Hearing Tr. at 6.  

The Board finds that, for the reasons that follow, the Veteran's CUE allegations, and her newly raised claim for service connection for fibromyalgia, are inextricably intertwined with above-captioned issues and, thus, must be adjudicated in the first instance prior to the resolution of this appeal.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran asserts that her migraine headaches and hyperhidrosis (claimed as night sweats) are directly attributable to her qualifying active service.  In essence, she claims to have developed those conditions while stationed in the Southwest Theater of Operations during the First Persian Gulf War.  See e.g. Board Hearing Tr. at 9.  Alternatively, the Veteran alleges that those conditions are etiologically related to one or more of the psychiatric and joint disabilities for which service connection has been established or is presently sought.  Such disabilities include the chronic fatigue syndrome; right foot, shoulder, and back scars; and a right knee disorder for which VA benefits were previously denied in January 2009 and August 2009 rating decisions, which the Veteran has now challenged on the grounds of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  It follows that the Veteran's allegations of CUE with respect to those issues are inextricably intertwined with her pending service-connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Similarly intertwined is the Veteran's newly raised claim of service connection for fibromyalgia, which, like the issues on appeal, is predicated on her Persian Gulf War service in the Southwest Theater of Operations.  Id.  Accordingly, the Board must defer consideration of the issues certified on appeal until the AOJ adjudicates, in the first instance, the Veteran's allegations of CUE and her newly raised fibromyalgia claim.

Additionally, before the Board may reach the merits of the issues on appeal, further evidentiary development is required.  38 C.F.R. § 19.9.  Specifically, updated VA medical examinations are needed to resolve the etiological questions that were left open by a neurologist and an internist who examined the Veteran in November 2010 and October 2010, respectively.  

In this regard, the Board observes that the VA neurologist determined that the Veteran's migraine headaches were unrelated to the her anti-depressant medication (Effexor), but declined to render an opinion as to whether those headaches were otherwise linked to her service-connected psychiatric disability (currently rated as posttraumatic stress disorder (PTSD) and previously evaluated as adjustment disorder with mixed anxiety and depression) or to any other aspect of her qualifying active service.  See November 2010 VA Neurological Disorders Examination Report at 1.  

Similarly, the VA internist who examined the Veteran's hyperhidrosis opined that this condition was unrelated to her PTSD medication, but that its etiology could not be otherwise determined "without resorting to mere speculation."  See October 2010 VA Lymphatic Disorders Examination Report at 2.  Such a finding is inherently inadequate for rating purposes.  See Jones v. Shinseki, 26 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion, he or she must explain how the limits of medical knowledge had been exhausted).

Notably, neither of the above VA examiners predicated their opinions on the Veteran's assertions of persistent and recurrent headache and "night sweat" symptoms, which are capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, neither VA examiner had access to the significant evidence that has since been added to the Veteran's claims file, including her own recent hearing testimony and that of her representative.  

Accordingly, the Board finds that, on remand, the Veteran should be afforded VA examinations that include findings responsive to all theories of entitlement, and all pertinent evidence, introduced in support of her migraine headaches and hyperhidrosis claims.  38 C.F.R. § 3.159(c)(4).

Additionally, in light of the evidence of ongoing VA treatment for the disabilities at issue, efforts should be undertaken on remand to obtain records of such treatment generated since August 31, 2012 (the date of the most recent VA records added to the claims file).  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Finally, efforts should also be undertaken to elicit any private treatment records, or other relevant documentation, concerning the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issues of whether there was clear and unmistakable error in the January 2009 and August 2009 rating decisions that denied service connection for chronic fatigue syndrome; right foot, shoulder, and back scars; and a right knee disorder, to include consideration of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.
 
2.  After completing any necessary development,  adjudicate the Veteran's newly raised claim for service connection for fibromyalgia, to include consideration of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment dated since August 31, 2012.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

4.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within her own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of her migraine headaches and hyperhidrosis (or any related disability manifested by excessive sweating).  The Veteran should be provided an appropriate amount of time to submit this evidence. 

5.  After completing the above development to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of her migraine headaches and hyperhidrosis (or any related disability manifested by excessive sweating).

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place.  

In addition, the examination(s) should be conducted in accordance with VA Persian Gulf War protocols and should include all appropriate tests and studies.  All findings and conclusions should be set forth in a legible report.  

a)  With respect to the headaches claim, the VA examiner(s) should expressly address the following:

i)  State whether the Veteran has a diagnosis of a headache disorder.

ii)  State whether it is at least as likely as not that any diagnosed headache disorder was either (a) caused by, or (b) aggravated by one or more of the Veteran's previously service-connected disabilities (including PTSD, formerly characterized as adjustment disorder with mixed anxiety and depression); chronic lumbosacral sprain with degenerative disk disease and associated left lumbar radiculopathy; left patellofemoral syndrome (previously characterized as internal derangement and lateral meniscus tear with degenerative arthritis of the left knee); and scarring and other residuals of a right bunionectomy).

iii)  State whether it is at least as likely as not that any diagnosed headache disorder was either (a) caused by, or (b) aggravated by any disability(ies) for which VA benefits are established pursuant to items 1 and 2 of this remand (i.e., following resolution of the Veteran's inextricably intertwined CUE challenges to the previous denials of her claims for chronic fatigue syndrome; right foot, shoulder, and back scars; and a right knee disorder; and her newly raised claim for service connection for fibromyalgia).

iv)  State whether it is at least as likely as not that any diagnosed headache disorder had its onset in, or is otherwise related to, any aspect of the Veteran's qualifying active service, including her service in the Southwest Theater of Operations during the First Persian Gulf War from August 6, 1990, to August 15, 1990.

In making these determinations, the VA examiner(s) should expressly address and reconcile the findings in the November 2010 VA Neurology Disorders Report and other pertinent evidence, such as the Veteran's competent testimony that her headaches began "near the end" of her qualifying active service and have persisted continuously since that time.  See Hearing Tr. at 13.  The VA examiner should also consider the Veteran's allegations of exposure to chemical toxins during her Gulf War deployment.  Id. at 9.

b)  With respect to the Veteran's hyperhidrosis claim, the VA examiner(s) should expressly address the following:

i)  Identify all diagnoses pertaining to the Veteran's complaints of excessive sweating.

ii)  State whether it is at least as likely as not that the Veteran's hyperhidrosis, or any other disorder manifested by excessive sweating, was (a) caused by, or (b) aggravated by any of her service-connected disabilities, which include PTSD (previously rated as adjustment disorder with mixed anxiety and depression); chronic lumbosacral sprain with degenerative disk disease and associated left lumbar radiculopathy; left patellofemoral syndrome (previously internal derangement and lateral meniscus tear with degenerative arthritis of the left knee); and scarring and other residuals of a right bunionectomy.

iii)  State whether it is at least as likely as not that the Veteran's hyperhidrosis, or any other disorder manifested by excessive sweating, was either (a) caused by, or (b) aggravated by any disability(ies) for which VA benefits are established pursuant to items 1 and 2 of this remand (i.e., following resolution of the Veteran's inextricably intertwined CUE challenges to the previous denials of her claims for chronic fatigue syndrome; right foot, shoulder, and back scars; and a right knee disorder; and her newly raised claim for service connection for fibromyalgia).

iv)  State whether it is at least as likely as not that the Veteran's hyperhidrosis, or other disorder manifested by excessive sweating, had its onset in, or is otherwise related to, any aspect of her qualifying active service, including her service in the Southwest Theater of Operations during the First Persian Gulf War from August 6, 1990, to August 15, 1990.

In making these determinations, the VA examiner should expressly address and reconcile the findings contained in the October 2010 VA Lymphatic Disorders Examination Report and the other pertinent evidence of record, including the Veteran's testimony that this previous examination failed to account for the nighttime exacerbation of her sweating.  See Board Hearing Tr. at 8-9.  The VA examiner should also consider the Veteran's assertions of having had  outbreaks of sweating since her 1990 Persian Gulf deployment, often in tandem with manifestations of the PTSD, adjustment disorder, and knee and back disorders for which service connection has been established, and the headache and chronic fatigue disorders, for which such benefits are sought.  Id.  

6.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

